Citation Nr: 1441300	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to ionizing radiation.

2.  Entitlement to service connection for neuropathy of the left hand and arm with carpal tunnel syndrome, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was scheduled to testify at hearings before the Board in February and July 2014.  However, he postponed the first hearing and cancelled the second.


FINDING OF FACT

In a statement received on July 16, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for heart disease and neuropathy of the left hand and arm with carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for heart disease, to include as due ionizing radiation, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for neuropathy of the left hand and arm with carpal tunnel syndrome, to include as due to ionizing radiation, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a statement received by the Board on July 16, 2014, the Veteran indicated that he wished to withdraw from appellate consideration his claims of entitlement to service connection for heart disease and for neuropathy of the left hand and arm with carpal tunnel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these claims on appeal and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for heart disease, to include as due to ionizing radiation, is dismissed.

The appeal as to the claim of entitlement to service connection for neuropathy of the left hand and arm with carpal tunnel syndrome, to include as due to ionizing radiation, is dismissed.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


